Exhibit AMENDED AND RESTATED EMPLOYMENT AGREEMENT This AMENDED AND RESTATED EMPLOYMENT AGREEMENT ("Agreement") is executed on this 2nd day of September, 2008, to be effective May 1, 2007 (“Effective Date”) between PETROSEARCH ENERGY CORPORATION,a Nevada corporation("Company") and RICHARD D. DOLE (“Employee”). RECITALS: A.Company has been capitalized under the laws of the State of Nevada in order to acquire and develop key oil and gas development prospects across the United States. B.Company desires to engage the services of Employee as an executive officer for the Company. TERMS OF AGREEMENT: NOW, THEREFORE, FOR VALUE RECEIVED, and in consideration of the mutual covenants contained herein, Company and Employee agree as follows: 1.Engagement/Term/Renewal Term.Company shall employ Employee as President and Chief Executive Officer for a period of two (2) years from the Effective Date, subject to the termination provisions herein (the “Term”), and Employee hereby agrees to be engaged by Company for the Term in such capacity.This Agreement shall automatically expire at the end of the indicated term unless extended in writing by Company.Bonuses shall not be deemed to be accrued and part of any severance package unless and until the Board of Directors has declared and awarded the particular bonus to the particular Employee.THIS AGREEMENT SUPERSEDES AND REPLACES THE PRIOR EMPLOYMENT AGREEMENT BETWEEN THE PARTIES DATED NOVEMBER 15, 2004, AMENDED MAY 18, 2005 (“PRIOR AGREEMENT”) AND UPON EXECUTION HEREOF BY THE PARTIES, THE PRIOR AGREEMENT SHALL BE DEEMED TO BE TERMINATED AND OF NO FURTHER EFFECT. 2.Employment/Other Engagements.Companyhereby stipulates that Employee shall have the right to serve in a similar capacity with another entity and serve on other Boards of Directors. The Board hasestablishedConflict Resolution Guidelines to be used by the Board to identify and monitor business conflict activities, if any, the might occur in the future. 3.Compensation.Employee shall be compensated for his services as follows: a.Base Salary.As compensation to Employee for the performance of his duties or obligations under this Agreement, Company shall pay Employee a base salary (the “Base Salary”) of TWO HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($250,000.00) annually, payable monthly, in semi-monthly installments of TEN THOUSAND FOUR HUNDRED SIXTEEN AND 66/100 DOLLARS ($10,416.66) each during the term of this Agreement. 1 b.Bonus.In addition to receiving the Base Salary described in Section 3.a., Employee may be awarded such bonuses from time to time as are recommended by the CEO (including Employee, while Employee occupies that office) to the Board of Directors, and then reviewed and approved by the Compensation Committee of the Board of Directors (or, alternatively, approved by the Board of Directors directly without committee recommendation should such committee be non-existent or inactive). c.Company Related Travel.Employee shall be reimbursed, upon submission of receipts and proper documentation, for any and all Company related travel away from the principal office (Houston, Texas), including coach airfare, hotel and meals (subject to the expenditure limitations imposed by Company). d.Documented Out-of-Pocket Expenses.Employee shall be promptly reimbursed for all other reasonable out-of-pocket expenses incurred on behalf of Company which are properly documented to Company; including, long distance telephone charges on telephones other than Company’s office phones. e.
